Hinman, C. J.
To impeach a witness who had testified through an interpreter in respect to the time when he saw the defendant on the road between Sprague and Norwich, and who on cross-examination denied that he had said to any one that he saw him at an earlier and different time, the defendant offered William A. Lewis to prove that, at an interview with the witness, he stated to him, through an interpreter, that he met the defendant an hour earlier than he had testified; and the court, on the objection of the attorney for the state, excluded the evidence of Lewis, on the ground that the interpreter should be called, as he alone could know and understand what the witness had said. We are of opinion that this ruling was right. The testimony of Lewis is open to .the objection of being hearsay merely. But it is claimed that the case of an interpreter who states what is said to him for the purpose of being communicated to another forms an exception to the *82general rule in respect to hearsay testimony, and the case of Fabrigas v. Mostyn, 20 Howell’s State Trials, 123, and the text books which refer to that case, are cited in support of the proposition. But the evidence was received in that case on the ground that the interpreter was the accredited agent of the parties themselves and was acting within the scope of his authority, and only on that ground.- But in this case the witness Lewis was the sole agent of the defendant, acting, it would seem, for the purpose of drawing out admissions from ¿he witness to be used against his testimony on the trial of the defendant. The testimony of such witnesses, volunteers for the purpose of drawing out admissions from witnesses, is suspicious enough at the best, and ought not to be encouraged by any modification of the rule in respect to hearsay evidence-There is no claim or pretence in this case that the interpreter could not easily have been had. Indeed he may have been present at the trial, and the defendant may have chosen to rely upon what Lewis would testify that he told him, rather than call the interpreter, when he could easily have done so as to what the witness himself said.
We do not advise a new trial.
In this opinion the other judges concurred.